DETAILED ACTION

This office action is in response to the preliminary amendment filed 12/20/2018.  As directed by the amendment, claims 1-12 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-12 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:
The preamble of claims 1-12 include the transitional phrase “having the following features” (or similar variations of the claim language).  The transitional phase “having” can be interpreted in light of the specification as having either open or closed claim language.  See MPEP 2111.03(IV).  It is suggested to amend the language of the transitional phrase “having” so that it is clear that open-ended (e.g. comprising) or closed-ended (e.g. consisting of) claim language is intended.  For purposes of examination, the claim language is interpreted so that the transitional phase “having” is open-ended, and thus does not exclude additional, unrecited elements or method steps.
Claims 1, 2, 5, 8, and 11 disclose “the tamper-evident portion” and claim 4-6 recite, “the separable tamper-evident portion”, which appear to refer to the 
Claim 5 recites, “a predetermine breaking point”, it is suggested to recite, --a predetermined breaking point-- so that the claim is more grammatically correct.
Appropriate correction is required.
 
Claim Interpretation

The limitation “trace elements” in claim 12, line 22 is interpreted as being chemical elements that are required by living organisms in minute amounts, such as copper, boron, zinc, manganese, or iodine. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, lines 3-4 recites, “the tamper-evident portion is designed as a tamper-evident portion which is accessible from the outside.”  The phrase “the outside” lacks sufficient antecedent basis, and furthermore, it is unclear what “the outside” is in reference to (e.g. the outside of the liquid dispenser, base, discharge head, or other element).  The phrase “can” is indefinite because it is unclear as to whether the tamper-evident portion can or cannot be able to perform the claimed function.
Regarding claim 6, the phrase "preferably” and “in particularly preferably" in lines 3-4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrases “preferably” and “in particularly preferably" are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the separation" in line 5.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear what is being separated.
Regarding claim 10, line 3 recites, “at least two markings”.  It is unclear whether “at least two markings” refers back to “the marking” recited in claims 8-9, from which claim 10 depends from, or whether “at least two markings” refers to two additional markings in addition to the marking previously recited (for a total of three markings).  For purposes of examination, “at least two markings” is considered to refer back to the marking previously recited, as an embodiment of the invention having three markings has not been disclosed.  Lines 4-5 recite, “the position of the first housing part relative to 
Regarding claim 12, the phrases "preferably” and “in particularly preferably" in lines 11-12, 14, 32, and 34 renders the claim indefinite because it is unclear whether the limitation(s) following the phrases “preferably” and “in particularly preferably" are part of the claimed invention.  See MPEP § 2173.05(d).  Lines 20 and 24 recite, “the additives”; there is insufficient antecedent basis for these limitations in the claim.  Lines 20-21 recites, at least one of the additives carbohydrates, essential oils, menthol and plant extracts”; it is unclear whether the carbohydrates, essential oils, menthol and plant extracts are a part of a group of additives, or whether the additives are an additional structural element in the recited group.  As best understood by examiner, the aqueous solution includes at least one of the additives from the group comprising carbohydrates, essential oils, menthol and plant extracts.  
Claims 3-5, 7, 9, and 11 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil (9,598,225) in view of Schennum (2011/0290244).
Regarding claim 1, Patil discloses a liquid dispenser for discharging cosmetic or pharmaceutical liquids, in particular in the form of an inhaler (device can be a nasal sprayer) (para [0004]), having the following features: a. the liquid dispenser (100) (sprayer) comprises an actuator mechanism (110) (para [0036]), which is opened in order to allow a discharge of liquid and which is closed in order to terminate the discharge of liquid (sleeve (130) may move from a locked position to an unlocked position in order to allow the actuator mechanism (110) to be actuated and dispense fluid) (para [0043]), and b. the liquid dispenser (10) comprises a base (120) (collar) 
Patil does not disclose the actuation mechanism comprises a switchable valve mechanism.
However, Schennum in figs 1-4 teaches a liquid dispenser in the form of an inhaler (aerosol generator providing an aerosol inhaled by a user) (abstract) including an actuation mechanism comprising a switchable valve mechanism (8) (spring-loaded valve) which is opened in order to allow a discharge of liquid (discharge position shown in fig 4b) and closed in order to terminate a discharge of liquid (rest position shown in fig 4a) (para [0026]), and including a discharge head (6) (mouthpiece) which, for actuation of the valve mechanism (8), is movable with respect to a base (1) (canister housing) in a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the actuator mechanism of Patil to comprise a switchable valve mechanism including a spring-loaded valve that is actuated by a discharge tube which moves downwardly from a closure position to an open position as the discharge head is rotated with respect to the base as taught by Schennum, as it would be a use of a known technique for actuation of an inhaler device by rotating a discharge head with respect to a base to improve a similar inhaler device with a discharge head rotatable relative to a base to unlock the device in order to provide an actuation mechanism that does not require additional pumping steps to discharge the liquid from the inhaler once the device is in an unlocked state.  See MPEP 2143(I)(C). 
Regarding claim 2, Patil discloses a. the tamper-evident portion (190) is designed as a tamper- evident portion (190) which is accessible from the outside in the delivery state of the liquid dispenser (100) (as shown in figs 1-3, tamper-evident portion is disposed on an outside of the device and is accessible for a user to remove it from the outside in a delivery state) and which can be subjected directly to force for the purpose of separation from the rest of the liquid dispenser (100) (tamper-evident portion (190) is 
Regarding claim 3, Patil discloses the discharge head (130) is movable in a superposed axial and rotational movement (discharge head (130) is movable in a rotational movement with respect to the base (120), and during rotation of the discharge head (130), bosses track along a cam groove (134) which may guide a superposed axial movement in the open position shown in figs 6-8) (para [0045]), and, b. in the delivery state of the liquid dispenser (100), the tamper-evident portion (190) separable from the liquid dispenser (100) blocks the axial movement of the discharge head (130) with respect to the base (120) and thereby indirectly blocks the rotational movement  (tamper-evident portion (190) prevents axial movement of the discharge head (130) relative to the base (120) until at least the tear strip (190) is removed) (para [0050]).
Regarding claim 4, Patil discloses the discharge head (130) has a housing part (outer housing of sleeve (130), and b. the separable tamper-evident portion (190) is a portion connected integrally to a portion of the housing part (130) separable tamper-evident portion (190) and housing part (130) may include an attachment therebetween  so that tamper-evident portion (190) and the housing part of the discharge head (130) may break away as a tab is pulled) (fig 9, para [0048]).
Regarding claim 6, Patil discloses a. the separable tamper-evident portion (190) is an annular portion which surrounds the liquid dispenser (100) by at least 180 degrees, preferably by at least 300 degrees, in particular preferably completely (as shown in figs 3 and 9, tamper-evident portion (190) is shown as an annular portion which surrounds the liquid dispenser (100), and the views shown in figs 3 and 9 shows 
Regarding claim 7, Patil discloses a. the discharge head (120) is axially movable between the closure position and the opening position (see figs 1-3, showing the discharge head (130) in the closure position), and figs 6-8, showin the discharge head (130) in the open position) (para [0043]), and, b. in the delivery state, the tamper-evident portion (190) blocks the discharge head (130) in the closure position (para [0050]), in which the discharge head (130) is arranged in an end position at a maximum distance from the base (120) (as shown in figs 1-3, discharge head (130) is arranged at a maximum distance from the base (120) in the closure position as compared to the open position shown in figs 6-8).
Regarding claim 12, Patil discloses at least one of the following features: a. the base (120) and the discharge head (130) are movable relative to each other in a superposed axial and rotational movement by means of a slotted guide track (134) (cam groove) in which a slotted guide slider (122) (boss) is arranged (para [0045]). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al and Schennum as applied to claim 1 above, and further in view of Tierney et al (4,742,927).
Regarding claim 5, modified Patil discloses a separable tamper-evident portion.  
Modified Patil does not disclose the separable tamper-evident portion is designed as a separate component having a predetermine breaking point, which has to be destroyed for the purpose of separating the tamper-evident portion. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tamper-evident portion of modified Patil by designing the separable tamper-evident portion as a separate component having a predetermine breaking point, which has to be destroyed for the purpose of separating the tamper-evident portion as taught by Tierney in order to allow the tamper-evident portion to be broken readily but only with the correct tools and in such a manner as to attract attention to the broken tamper-evident portion when the device has been opened (Tierney, col 1, ln 21-25).

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Patil et al and Schennum, disclose the limitations of claim 1, as discussed above.  However, neither Patil, Schennum, or the other prior art of record, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wuttke et al (2005/0183718), Helf (2010/0089950), Koch (6,578,573), and Sanchez (7,044,341) disclose dispensing devices preferably formed as an inhaler, and Perovitch et al (8,870,844) and Pozzi (4,982,875) disclose containers including a tamper-evident portion preventing rotation of a cap .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/DOUGLAS Y SUL/Examiner, Art Unit 3785